DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such claim limitation(s) is/are: 
1) “support means adapted to be in contact with a user’s body” in claim 2 to include a device configured to be directly placed against a user’s torso shown as numeral 10 in Figs. 1B, 2A-2C and as described in page 5 of Applicant’s specification;
2) “cable means for attaching resistance” in claim 2 to include cables, ropes, and cords as described in page 9 of Applicant’s specification; and
3) “means for maintaining contact between a resistance cable” in claim 3 to include a groove, spring clips, crocodile/alligator clips, studs/pins, or thread as described in page 11 of Applicant’s specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Independent claim 2 recites:
2) A resistance exercise device comprising: a half-wheel; a support means connected to the half-wheel, the support means adapted to be in contact with a user's body when the device is in use; at least one handle protruding from the half-wheel; and a cable means for attaching resistance to the half-wheel.

The terms “half-wheel,” and “support means” in claim 2 are not sufficiently described in the specification in such a way to enable a person skilled in the relevant art to make and/or use the invention.
For example, applicant defines “a half wheel” in page 7 of the specification to be essentially any structure having any shape or form: 
As used herein, the term "half-wheel" means a solid structure having an outside edge positioned at some distance from a central axis of rotation. In one embodiment, the term half-wheel refers to a bisected circle. However, within the context of this disclosure, the term "half-wheel" is not limited to wheels, circular, or even ovular shapes. Rather, the term "half-wheel" includes any shape (e.g., triangle, rectangle, circle, oval, polygon, etc.). In one embodiment, the half-wheel is a quarter-wheel.

Additionally, applicant defines “support means” in pages 11-13 of the specification to be essentially any structure having any shape or form:
 As used herein, the term "support means" refers to an element bracing the quarter-wheel against the exerciser. In one embodiment, the support means is a T-shaped block. Within the context of this disclosure, the term "support means" is not limited to a T shape. Rather, the term "support means" includes any shape. In one embodiment, the support means is in a rectangular shape. In one embodiment, the support means is in a triangular shape. In one embodiment, the support means is in a polygonal shape. In one embodiment, the support means is in a circular shape. In one embodiment, the support means is in an ovoid shape. In one embodiment, the support means is in a Y-shape. In one embodiment, the support means is in a convex shape.


Furthermore, applicant defines “resistance cable” in pages 8-9 of the specification to be essentially any structure having any shape or form:
As used herein, the term "resistance" refers to a force or forces acting in opposition to another force or forces. Resistance offers the ability to develop muscle strength by developing strength to overcome an opposing force or forces. In one embodiment, resistance is tension force, e.g., rope, cable, or string. In one embodiment, resistance is gravity, e.g., a stack of weights used w a pulley system(s) and cables. In one embodiment, resistance is normal force, e.g., an object pushing against the device. In one embodiment, resistance is friction. In one embodiment, resistance is implemented through a resistance cable.
As used herein, the term "resistance cable" means a cord through which force is transferred. A resistance cable provides tension providing an exerciser with an opportunity to develop strength to overcome this tension. Within the context of this disclosure, the term "resistance cable" is not limited to cords, cables, string, thread, strand, rope, etc. Rather, the term "resistance cable" includes any means for supplying resistance to the devices disclosed herein, e.g., exercise bands, rubber bands, exercise bars, metal bars, etc.

Dependent claim 3 recites:
3) The resistance exercise device of claim 1, further comprising means for maintaining contact between a resistance cable and the half-wheel.

The terms “means for maintaining contact between a resistance cable and the half-wheel” in claim 3 is not sufficiently described in the specification in such a way to enable a person skilled in the relevant art to make and/or use the invention.
For example, applicant defines “a means for maintaining contact between a resistance cable and the quarter-wheel/half-wheel in pages 7-8 of the specification to be essentially any structure having any shape or form: 

As used herein, the term "means for maintaining contact between the resistance cable and the quarter-wheel" refers to an element allowing, by natural force or otherwise, the form of resistance to connect to the quarter-wheel throughout a twisting exercise, e.g., performed by a user twisting at the axis of rotation. In one embodiment, the means for maintaining resistance between the resistance cable and the quarter-wheel is a groove. 
Within the context of this disclosure, the term "means for maintaining contact between the resistance cable and the quarter-wheel" is not limited to a groove or any other method for maintaining the connection. Rather, the term "means for maintaining contact between the resistance cable and the quarter-wheel" includes any method for connecting an element A to element B, e.g., one or more snaps, one or more spring clips, or one or more pins. 
As used herein, the term "groove" means a concave path created for containing the resistance cable. In one embodiment, the term groove means a prolonged indent, i.e., a channel. 
Within the context of this disclosure, the term "groove" is not limited to indented paths. Rather, the term "groove" includes any form of guided path, e.g., the use of raised pins or holes for threading the resistance cable.


Enablement requires that the specification teach those in the art to make and use the invention without undue experimentation.  (See MPEP § 2164).  Wands factors considered to support the determination that Applicant’s disclosure does not satisfy the enablement requirement include:
The breadth of the claims; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The nature of the invention;
The amount of direction provided by the inventor; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The quantity of experimentation needed to make or use the invention based on the content of the disclosure

In this case, the breadth and nature of the invention of at least claims 2-3 are overly broad in view of the specification because “a half wheel,” “support means,” “means for attaching resistance,” and “means for maintaining contact between a resistance cable and the half-wheel,” can be any structure including structures that are contrary to their ordinary and customary meaning.  Additionally, Applicant fails to provide sufficient direction on how to make or use the invention as the specification fails to even show how “resistance cables” (i.e., whether actual cords, bars, or some other resistance structure) are used in conjunction with the device.  Furthermore, based on the permutations of open-ended structures as disclosed by Applicant, an unlimited quantity of structural combinations is possible, thereby resulting in unlimited amounts of experimentation.
Accordingly, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  See MPEP § 2164.01(a).


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As explained above, in claims 2-3, the terms “a half wheel,” “support means,” and “means for maintaining contact between a resistance cable and the half-wheel,” are indefinite because they can be any structure including structures that are contrary to their ordinary and customary meaning.  The specification and claims fail to define the metes and bounds of the claim terms.
As the term “half-wheel” fails to carry any meaning and is merely a generic term (according to Applicant’s special definition), Applicant is suggested to explicitly claim the shape of a “half-wheel” being a semi-circular shaped half-wheel and the shape of the “support means” with functional language as to the use of the resistance device for trunk twists, such as defining the position of the support means to be positioned directly in front of the torso of the user during use, and the half-wheel coupled to the support means to extend away from the front of the torso similar to Applicant’s Figs. 1B and 2C, otherwise, the claims as presently presented are overly vague and indefinite.
Appropriate correction is required.

Examiner’s Comment
No prior art rejection has been made, as the lack of enablement and indefiniteness of the claims renders the scope of the claims unascertainable with a high degree of uncertainty.  "When there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art.”  See MPEP § 2173.06.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S LO whose telephone number is (571)270-1702.  The examiner can normally be reached on Mon. - Fri. (9:30 am - 5:30 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW S LO/Primary Examiner, Art Unit 3784